In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-107 CV

____________________


LARRY JAMES TREAKLE, Appellant


V.


JAMES L. HALL AND LAMAR A. ROACH, Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-172195




MEMORANDUM OPINION  (1)
	On March 31, 2005, we notified the parties that no appealable order had been
signed by the trial court.  Subject to certain statutory exceptions not applicable in this case,
only final judgments are appealable.  Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012,
51.014 (Vernon 1997 & Supp. 2005).  The act which will begin the period for perfecting
the appeal-signing the judgment -has not occurred.  Accordingly, we hold the jurisdiction
over this case is still vested in the trial court.  The appeal is dismissed for want of
jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
									PER CURIAM
Opinion Delivered May 12, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.